PER CURIAM HEADING








                                NO.
12-07-00218-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
WILLIE JUAREZ,    §          APPEAL FROM THE
294TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
MILTON IKARD,
APPELLEE  §          VAN ZANDT COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
Appellant’s failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.
            Appellant’s docketing statement was
due to have been filed at the time the appeal was perfected, i.e., June 15,
2007.  See Tex. R. App. P. 32.1. 
On that date, this court notified Appellant that he should file a
docketing statement within ten days if he had not already done so.  However, Appellant failed to file a docketing
statement.
            On June 29, 2007, this court issued
a second notice advising Appellant that the docketing statement was past due
and giving him until July 9, 2007 to comply with Rule 32.1.  The notice further provided that failure to comply
with this second notice would result in the appeal being presented for
dismissal in accordance with Rule 42.3. 
The time for filing the docketing statement under this second notice has
expired, and Appellant has not filed the docketing statement as required by
Rule 32.1 and the court’s notices.  
            Because Appellant has failed, after
notice, to comply with Rule 32.1, the appeal is dismissed.  See Tex.
R. App. P. 42.3(c).
Opinion
delivered July 25, 2007.
Panel consisted of Worthen, C.J., Griffith,
J., and Hoyle, J.
(PUBLISH)